FOXMAN, Associate Judge.
The following dialogue took place at trial:
Question: (by State Attorney): Did the Defendant respond to your questions when you read the exhibit [Miranda rights card].
Answer (by Officer Hardway): He stated he had nothing to say.
Defense counsel immediately moved for mistrial. The question and response are improper and require reversal. See Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966); Bennett v. State, 316 So.2d 41 (Fla.1975); Jones v. State, 200 So.2d 574 (Fla. 3d DCA 1967). The case is remanded for a new trial.
REVERSED AND REMANDED.
DAUKSCH and COWART, JJ., concur.